                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Kevin Edral Douglas                                                Docket No. 5:18-CR-26-lH

                               Petition for Action on Supervised Release

COMES NOW Maurice J. Foy, Senior U.S . Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Kevin Edral Douglas, who, upon an earlier plea
of guilty to Transmit in Interstate Commerce a Threat to Injure the Person of Another; 18 U.S .C. § 875(c),
was sentenced by the Honorable J. Ronnie Greer, U.S. District Judge (ED/TN), on December 12, 2016, to
the custody of the Bureau of Prisons for a term of 609 days. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

    Kevin Edral Douglas was released from custody on December 12, 2016, at which time the term of
supervised release commenced. On January 4, 2017, supervision of this case was transferred to the Eastern
District of North Carolina.

    On January 9, 2018, a Report of Violations was submitted to the Eastern District of Tennessee reporting
that the defendant provided a urinalysis on December 2 1, 2017, that returned positive for marijuana on
January 2, 2018 . Additionally, as part of the defendant ' s Conditions of Release, he was aware that he was
to abstain from any use of alcohol; however, during a home visit on January 5, 2018, there were several
empty beer cans throughout his bedroom. As a result of this non-compliance, the probation office
recommended that he be continued in the Surprise Urinalysis Program and allowed to participate in
substance abuse treatment without any further action taken by the court. Jurisdiction of this case was also
requested and transferred to the Eastern District of North Carolina on January 29, 2018.

    On March 22, 2018, a Petition for Action was submitted notifying the court that on March 12, 2018,
the defendant provided a urine sample that returned positive for marijuana on March 19, 2018. The
defendant was verbally reprimanded for his poor decision to continue using an illegal substance. To address
this non-compliance, the probation office recommended that he be allowed to continue in the Surprise
Urinalysis Program, substance abuse treatment and the defendant signed a waiver agreeing to complete 10
hours of community service. The court concurred. Mr. Douglas successfully completed the substance
abuse treatment and the community service.

    On October 16, 2018, a Petition for Action was submitted notifying the court that on September 27,
2018, the defendant provided a urine sample that returned positive for marijuana on October 6, 2018. The
defendant was again verbally reprimanded for his poor decision to continue using an illegal substance. To
address this non-compliance, the probation office recommended that he be allowed to continue in the
Surprise Urinalysis Program, be placed back into substance abuse treatment and participate in a cognitive
behavioral program as directed by the probation office. The court concurred. Mr. Douglas successfully
completed the substance abuse treatment and the cognitive behavioral program (MRT).

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Mr. Douglas provided a urine sample on June 24, 2019, that returned positive for marijuana on June 30,
2019. To address this new non-compliance, the probation office is recommending that the defendant be
continued in the Surprise Urinalysis Program, be placed back into substance abuse treatment and complete
30 hours of community service. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.
Kevin Edral Douglas
Docket No. 5:18-CR-26-lH
Petition For Action
Page2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall perform 30 hours of community service as directed by the probation office and
       if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.


Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Michael C. Brittain                              Isl Maurice J. Foy
Michael C. Brittain                                  Maurice J. Foy
Supervising U.S . Probation Officer                  Senior U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8678
                                                     Executed On: July 3, 2019

                                       ORDER OF THE COURT

                                                -~-J~)--r-----' 2019, and ordered filed and
